Order filed March 21, 2013, Withdrawn, Appeal Reinstated and Order filed
March 28, 2013




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01102-CR
                                  ____________

                      GUADALUPE MENDOZA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 263rd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1025191

                                    ORDER

       On March 21, 2013, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine why appellant failed to
file a brief.

       Today, appellant filed a motion to reinstate the appeal because counsel
inadvertently omitted this cause number from a motion to extend time to file
appellant’s brief.
      The motion is granted. Our order of March 21, 2013, is withdrawn. The
appeal is reinstated. Appellant’s brief is due April 16, 2013.

                                       PER CURIAM